Citation Nr: 0427154	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  01-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with old fracture and spinal 
stenosis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2004, the veteran, through his representative, 
filed a motion to advance his case on the Board's docket.  
The Board granted his motion in September 2004.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  At all times during the course of this appeal, the 
veteran service-connected low back disability has been 
manifested by pronounced intervertebral disc syndrome and 
severe limitation of the lumbar spine with demonstrable 
deformity of a vertebral body resulting from a fractured 
vertebra with mild incomplete paralysis of both the right and 
left sciatic nerves.   

3.  At all times during the course of this appeal, the 
veteran service-connected cervical spine disability has been 
manifested by severe limitation of motion of the cervical 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 60 
percent for degenerative joint disease of the lumbar spine 
with old fracture and spinal stenosis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
Diagnostic Codes 5285 to 5293, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5235 to 5243 
(effective from September 26, 2003); 38 C.F.R. §§ 4.1,  4.7, 
4.10, 4.40, 4.45, 4.124, Diagnostic Code 8520 (2003). 

2.  The criteria for entitlement to a disability rating of 30 
percent for degenerative joint disease of the cervical spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002), Diagnostic Codes 5285 to 5295 (effective 
prior to September 26, 2003), and Diagnostic Codes 5235 to 
5243 (effective from September 26, 2003); 38 C.F.R. §§ 4.1, 
 4.7, 4.10, 4.40, 4.45, 4.124, Diagnostic Code 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of these 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly a letter dated in November 2003, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claims, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
the RO has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records.  In conjunction with this appeal, 
the veteran has also been afforded several VA examinations.  
The reports of these examinations along with the other 
evidence of record are sufficient to decide these claims.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its 
decisions would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claims following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Accordingly, the Board will address the merits of the 
veteran's claims.  

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection for the veteran's low back disability was 
established by rating action in September 1946 as the 
evidence showed that he developed arthritis of the sacroiliac 
joint as a result of driving a truck and injuring his back 
jumping over a wall in World War II.  A 10 percent disability 
was initially assigned, effective from August 1946.

Service connection for the veteran's cervical spine 
disability was established by rating action in September 1987 
as the evidence shows that the veteran's neck disability was 
a progression of his connected-connected low back disability.  
The RO initially assigned a noncompensable disability 
evaluation effective from July 1987.  At that time, the RO 
also awarded service connection for a bilateral knee 
disability and denied an increased evaluation for the 
veteran's low back disability.

The veteran appealed the September 1987 rating action to the 
Board.   In April 1988, the Board awarded a 20 percent 
disability rating for arthritis of multiple joints.  
Thereafter, the RO issued a rating decision in May 1988 that 
continued the 10 percent evaluation for the veteran's low 
back disability and assigned a 10 percent evaluation for his 
cervical spine disability, effective from July 1987.  His 
bilateral knee disability remained noncompensable.  Thus, his 
combined service-connected disability rating was increased to 
20 percent.

VA outpatient treatment records dated from January 1996 to 
December 1999 show that the veteran received treatment for 
his degenerative joint disease.  In February 1999, he sought 
treatment for low back pain radiating into his left lower 
extremity after falling on ice.  On examination, he had no 
numbness or tingling.  He also reported no bowel or bladder 
incontinence.  Tenderness was noted at the left lower back 
area.  X-rays revealed no fracture.  He was given a cane and 
a lumbar corset.  A follow-up treatment record in March 1999 
indicates that he continued to have neck and back pain.  
Again, no numbness, tingling, bowel incontinence, or bladder 
incontinence was noted.  

A VA physical therapy treatment record, also dated in March 
1999, indicates that the veteran underwent 13 sessions of 
physical therapy for his service-connected spinal 
disabilities.  It was noted that he had back extension to 9 
degrees with minimal pain and thoracic rotation was 
moderately decreased with slight pain noted.  Similarly, 
thoracic side bending was moderately decreased with minimal 
pain.  Motor power was 4+ out of 5 for all extremities.  
Sensation to light touch was grossly intact.  Heel to toe 
progression was within normal limits and the veteran could 
straight leg raise to 55 degrees bilaterally.  He ambulated 
with the aid of a straight cane and a soft lumbosacral 
corset.  With treatment, his pain level in the lumbosacral 
area decreased from 7, on a scale from 1 to 10, to 2.  

A June 1999 treatment record shows that the veteran 
complained of back pain and swelling in his legs.  He also 
had tingling in his fingers and toes.  He had a history of 
low back pain since 1943 with a constant ache and radiation 
into his extremities.  His pain worsened with activity such 
as walking.  He complained of weakness in his lower 
extremities and that he stumbled a lot.  He had no bladder or 
bowel incontinence.  While he reported difficulty grasping 
and holding objects, he had no paresthesias in his arms.  It 
was difficult to assess the veteran's strength due to pain; 
however, it was noted that the veteran "seemed to have good 
strength" bilaterally.  He was noted to have decreased range 
of motion in all planes of his lumbar spine.  He was able to 
walk without assistance, but unable to walk on his toes or 
heels.  He was noted to have decreased pinprick sensation in 
his lower extremities.  The impressions were probable L4-5 
radiculopathy secondary to disc herniation with no clear 
motor deficit; lumbar stenosis, by history; peripheral 
neuropathy of unknown etiology; and probable spondylitis 
(ankylosing).  He was to continue taking medication including 
Darvocet.  

Subsequent records show continued treatment, including 
physical therapy, for neck and back pain.  Additionally, the 
veteran was noted to have tingling in his upper extremities.  
The record also reflects that the veteran was prescribed a 
transcutaneous electrical nerve stimulation (TENS) unit for 
treatment for his pain.  

In a statement dated in November 1999, the veteran asserted 
that his arthritis had continued to deteriorate resulting in 
difficulty functioning without assistance.  He reported that 
he lived in constant pain from his neck down his spine into 
his lower back.  The pain traveled into his legs, knees, and 
feet.  While treatment and medication had helped, his pain 
was always present.  His treatment included physical therapy 
through VA, heat, and use of a TENS unit.  

In conjunction with his appeal, the veteran was afforded a VA 
spine examination in December 1999.  It was noted that the 
veteran had retired after working as a mechanic where he 
performed general maintenance work of a "heavy nature."  He 
had received extensive physiotherapy consisting of heat 
massage and on one occasion cervical traction.  He also 
treated his neck and back with a TENS unit.  His spinal pain 
extended from his neck to his low back and then down both 
lower extremities to the level of his feet.  He had daily 
bowel movement, but took a laxative at night.  He had a 
prostatectomy and had urinary frequency with nocturia.  

On examination, his cervical spine range of motion was 
recorded as follows:  forward flexion to 45 degrees; 
extension to 50 degrees; lateral bending to 20 degrees, 
bilaterally; and rotation to 45 degrees, bilaterally.  It was 
noted that all movements were painful.  Additionally, the 
veteran had tenderness and spasm in the paracervical muscles.  
His pain was aggravated by compression of the occiput and 
relieved by traction on the mandibles.  An August 1999 MRI 
study revealed mild multilevel spinal stenosis with small 
disc protrusions and bony hypertrophy at multiple levels of 
the cervical spine. 

With respect to the veteran's lower back, the examiner noted 
that the veteran was ambulatory with the use of a straight 
cane.  His gait was slow and labored and he was unable to 
walk on his heels and toes.  Range of motion was as follows:  
flexion at the waist to 60 degrees; extension to 10 degrees; 
lateral bending to 20 degrees, bilaterally; and rotation to 
50 degrees, bilaterally.  Again, it was noted that all of the 
movements were painful and there were tenderness and spasm in 
the paravertebral muscles of the lumbosacral spine.  Deep 
tendon reflexes in the lower extremities revealed knee jerks 
to be adequate and equal on each side.  Ankle jerks were 
diminished bilaterally.  The strength of the hallucis longus 
muscles was adequate on each side.  It was observed that the 
veteran experienced pain when straightening both knees in a 
sitting position.  Sensory testing revealed sensory loss 
about the medial aspect of the left foot and the lateral 
aspect of the right foot.  Both calves measured 141/2 inches.  
A June 1999 MRI study revealed an old compression fracture of 
L1 with multiple level spinal stenosis due to bulging and 
protruded discs at several levels.  

Thereafter, by rating action dated in March 2000, the RO 
assigned a 30 percent disability evaluation for the veteran's 
service-connected low back disability.  This consisted of a 
20 percent evaluation based on moderate limitation of motion 
under 38 C.F.R. § 3.71a, Diagnostic Code 5292, with an 
additional 10 percent for demonstrable deformity of a 
vertebral body under Diagnostic Code 5258.

Subsequent treatment records again show continued treatment 
for low back and neck pain.  The report of a July 2001 X-ray 
examination of the veteran's lumbar spine shows interval 
development of an L1 compression fracture/deformity since 
1987.  Also noted were degenerative disc disease and 
osteopenia.  

The report of a February 2003 VA spine examination indicates 
that the veteran reported continuous neck pain which, he 
classified as a 7 on a scale from 1 to 10 with increases to 9 
to 10 on the same scale.  The pain increased with exertion 
and movement and he noticed symptoms of tingling in his hands 
bilaterally.  The veteran also reported lumbar pain that was 
generally a 7 on a scale from one to 10, but increased to 9 
or 10 on the same scale.  He had radicular symptoms with the 
left side being more severe.  He had numbness involving his 
feet and noted stiffness involving the neck and low back.  He 
also reported fatigability of the muscle and lack of 
endurance as demonstrated by difficulty with prolonged 
sitting or standing.  He reported flare-ups while walking.  
He was taking Tylenol and Neurontin for pain.  It was noted 
that he was essentially a "household ambulator" and that he 
had progressive difficulties with any sort of mobility.  He 
had a rascal scooter for mobility and used a straight cane 
for short distances.  He required increased time and effort 
for activities of daily living such as self-care.  He had a 
tub bench at home and his wife occasionally assisted him with 
dressing.  He used a TENS unit and a heating pad.  He had 
undergone past epidural injections with no benefit and 
trigger point injections with minimal relief.  The examiner 
noted that the veteran had difficulty standing from a chair 
and ambulated with a slow antalgic gait.  He had pain to 
palpation over both the cervical and lumbar paraspinal 
muscles.  

Regarding the veteran's cervical spine disability, the 
examiner observed "extreme limitations and range of motion 
about the cervical spine."  Range of motion was recorded as 
follows:  flexion to 30 degrees; extension to neutral; 
bilateral rotation to 10 degrees; and bilateral side bending 
to 5 degrees.  Despite his limitation of motion, he had good 
motor strength in his upper extremities with shoulder 
abduction, elbow flexion and extension, wrist flexion and 
extension, intrinsics and grip of 5 out of 5.  With respect 
to his lower back, the examiner noted significant limitation 
with range of motion as follows:  flexion to 20 degrees; 
extension just to neutral with increased pain; bilateral 
rotation to 10 degrees; and bilateral side bending to 5 
degrees.  It was further noted that he had difficulty 
maintaining his balance during range of motion testing.  

A March 2003 progress note indicates that he continued to use 
a TENS unit and had received a trigger pint injection with 
some relief.  At that time, he had pain that radiated into 
his lower extremities with no bowel or bladder incontinence.  
Physical examination showed limited back flexion and 
extension with two trigger points in his bilateral lower 
back.  Deep tendon reflexes were symmetrical and equal and 
straight leg raise test was negative.  Manual muscle test 
(MMT) revealed 5 out of 5 strength.  

In July 2003, he complained of pain in his lower back region 
with no radiation to the lower extremities and no numbness or 
tingling.  Tenderness over the sacroiliac region was noted 
bilaterally and the veteran had limited back extension.  
Again, he was given a trigger point injection with some 
relief.  

The veteran was afforded a VA neurological examination in 
September 2003.  He reported chronic low back pain that 
radiated into his legs and that his legs were weak.  He also 
reported numbness and tingling radiating down the posterior 
aspect of his legs into his feet.  These symptoms increased 
if he walked long distances.  He reported that he could no 
longer lift or bend as well.  He denied flare-ups and took 
ibuprofen with some relief.  Examination revealed normal 
power, tone, and bulk in the iliopsoas, hamstrings, 
quadriceps, gluteal, foot dorsiflexors, and plantar flexors.  
He had decreased pinprick and light touch sensation in the 
L5-S1 distribution and a loss of ankle reflexes bilaterally.  
The impression was lumbosacral radiculopathy related to the 
veteran's in-service spinal injury.  It was at least as 
likely as not that the veteran's lower extremity symptoms 
were related to his military experience.  

In December 2003, the veteran reported for a VA spine 
examination to address the residuals of the veteran's 
vertebral fracture.  The veteran's present complaints 
consisted of neck and low back pain that was constant, dull, 
and achy.  He was being treated with ibuprofen, Tylenol, 
Tylenol with codeine, and gabapentin.  The veteran denied 
being told to have total bedrest by a doctor in the past 
year.  Regarding flare-ups, the veteran reported that he was 
constantly in severe pain.  As such, there were no episodes 
of significant flare-ups.  He denied bladder or bowel 
incontinence.  While he did not use any back or neck brace, 
he used a cane.  He had had no surgery for his back or 
cervical spine.  The veteran was married and lived in his own 
home.  He needed some help with bathing and dressing.  He was 
able to drive, but his walking was limited to approximately 5 
minutes.  The examiner noted that the veteran walked with a 
"very slow, antalgic gait, using a cane."  With some 
difficulty, he was able to raise himself from a chair and 
stand up.  His lumbosacral spine was flat.  Palpation 
elicited no abnormality of temperature, crepitance, or 
swelling.  There was tenderness over all the spinous 
processes.  Range of motion was as follows:  flexion to 40 
degrees with pain from 30 to 40 degrees; extension to 10 
degrees with pain from 0 to 10 degrees; bilateral side 
flexion to 20 degrees with pain from 10 to 20 degrees; and 
bilateral rotation to 30 degrees with pain from 20 to 30 
degrees.  The examiner noted that after repetitively flexing 
and extending, testing for pain, weakness, fatigability, and 
incoordination showed no change.  In particular, the veteran 
had the same range of motion with the same pain pattern.  
Neurological testing of the hip flexors, extenders, knee 
flexors, knee extendors, feet dorsiflexors, feet plantar 
flexors, big toe extenders, and foot everters was normal with 
4 out of 5 strength.  Sensory to light touch was grossly 
normal.  Reflexes in the knees were 2+ and reflexes in the 
ankles were 0 to 1+.  Straight leg raise testing was to 90 
degrees bilaterally.  X-rays showed L1 compression fracture 
and degenerative disc disease.  

Examination of his cervical spine revealed that he held his 
neck in forward flexion.  Palpation of the cervical spine 
elicited no abnormality of temperature, crepitance, or 
swelling.  There was marked tenderness over the paravertebral 
muscles of the cervical spine.  Cervical spine range of 
motion was as follows:  forward flexion to 30 degrees with 
pain from 20 to 30 degrees; extension to 20 degrees with pain 
from 10 to 20 degrees; bilateral rotation to 30 degrees with 
pain from 20 to 30 degrees; and bilateral side bending to 30 
degrees with pain from 20 to 30 degrees.  The examiner noted 
that after repetitively flexing and extending, testing for 
pain, weakness, fatigability, and incoordination showed no 
change with the same range of motion and same pain pattern.  
X-rays showed spinal stenosis of the cervical spine.  
Neurologic examination revealed strength in the shoulder 
flexors, extenders, elbow flexors, elbow extenders, wrist 
flexors, wrist extenders, and finger flexors and extenders 
were all normal at 4 out of 5 strength.  Reflexes at the 
biceps, brachial radialis, and triceps were all 1 to 2+ and 
normal.  Sensory to light touch was grossly normal.  

In December 2003, the veteran underwent a trigger point 
injection for treatment of his low back pain.  A February 
2004 progress note indicates that the veteran's lower back 
pain was fluctuating.  It was 8 out of 10 with pain in the 
lower back to lower left extremity.  He noted numbness in his 
toes when he took off his stocking.  He had no bowel or 
bladder incontinence.  He was given a trigger point injection 
during his last visit with 2 weeks of relief.  He had also 
used a TENS unit and heating pad with some relief.  Physical 
examination revealed limited back extension and flexion with 
muscle strength of 5 out of 5.  Deep tendon reflexes were 
symmetrical and equal, and straight raise test was negative.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of spinal 
disorders.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  The Board finds that 
since the revised rating criteria do not produce retroactive 
effects, VA must apply the new provisions of Diagnostic Code 
5293 from the effective date of September 23, 2002, and the 
new criteria for rating spinal disabilities from September 
26, 2003.  The Board notes that it is clear in regulations 
implementing the new diagnostic criteria that the changes are 
to be effective on September 23, 2002, and September 26, 
2003, respectively. 

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Prior to September 23, 2003, residuals of a fractured 
vertebra were evaluated under Diagnostic Code 5285.  Under 
these criteria, a fracture without cord involvement with 
abnormal mobility requiring a neck brace (jury mast) 
warranted a 60 percent disability evaluation.  In other 
cases, the disability was to be rated in accordance with 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  

The Rating Schedule prior to September 23, 2003, also 
provided rating criteria for limitation of motion of the 
lumbar spine and cervical spine.  With respect to the lumbar 
spine a disability rating of 10 percent was warranted where 
limitation of motion was slight, 20 percent where limitation 
of motion was moderate, and 40 percent where limitation of 
motion was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  With respect to the cervical spine, a disability 
rating of 10 percent was warranted where limitation of motion 
was slight, 20 percent where limitation of motion was 
moderate, and 30 percent where limitation of motion was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Effective September 26, 2003, the regulations for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic code.  The September 2003 regulatory 
amendments provide a general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating;

For unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent 
disability rating is assigned; 

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent 
disability rating is assigned;

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine, a 
30 percent disability rating is assigned; 

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent 
disability rating is warranted; and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height, a 10 percent 
disability rating is assigned.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
3.  

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 4.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note Five.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).




Analysis

As stated above, the schedular criteria for rating disability 
of the spine were revised twice during the course of the 
veteran's appeal.  The Board must evaluate the lumbar and 
cervical spine disorders according to the various criteria in 
effect during this period.  

Lumbar Spine

The Board has determined that the intervertebral disc 
syndrome of the veteran's lumbar spine is pronounced, as 
required for a 60 percent evaluation under the version of 
Diagnostic Code 5293 in effect prior to September 23, 2002.  
Outpatient treatment records show that the veteran's sought 
treatment on numerous occasions for his low back pain and 
underwent extensive physical therapy for his low back.  This 
pain would often radiate into his lower extremities.  Because 
of this, he wore a corset and he needed a cane to ambulate.  
During examination in December 1999, he complained of 
weakness in his extremities and it was noted that he stumbled 
a lot.  Despite being described a TENS unit, he lived in 
constant pain.  While he was able to flex to 60 degrees, 
extend to 10 degrees, bend to 20 degrees, and rotate to 50 
degrees, the examining VA physician noted that all movement 
was painful and there was tenderness and spasm in the muscles 
of the lumbosacral spine.  The examiner observed that the 
veteran experienced pain when straightening from a seated 
position.  While deep tendon reflexes in the lower 
extremities revealed adequate knee jerks, ankle jerks were 
diminished bilaterally.  As noted above, he developed a 
compression fracture with deformity.  

Similarly, subsequent VA examination reports note that the 
veteran had radiculopathy with the left side being more 
severe than the right.  The veteran had consistent low back 
pain, numbness, and stiffness.  He also reported fatigability 
and lack of endurance and was essentially a "house hold 
ambulator."  In light of the foregoing, the Board finds that 
the veteran's symptoms resulted in pronounced intervertebral 
disc syndrome at all times during the period of this claim.  
Accordingly, a 60 percent disability evaluation for the 
service-connected lumbar spine disorder is warranted.  

With respect to whether it would be to the veteran's 
advantage to separately rate the components of the 
disability, the Board notes that the objective clinical 
findings are consistent with severe limitation of motion of 
the lumbar spine.  The Board notes that the evidence 
throughout the course of this appeal has shown that the 
veteran has limited mobility due to his low back disability.  
During this period, he underwent continued TENS treatment and 
trigger point injection for painful motion.  Significant 
limitation of motion of the lumbar spine was noted during 
examination in February 2003 with extension to 0 degrees, 
flexion to 20 degrees, rotation to 10 degrees, and side 
bending to 5 degrees.  He was also shown to have limited back 
extension and flexion in March and July 2003.  VA examination 
in September 2003 showed chronic pain radiating into his legs 
with leg weakness and that the veteran could not bend as well 
as before.  In December 2003, he was noted to have limitation 
of flexion to 30 degrees due to pain, limitation of extension 
to 0 degrees due to pain, limitation of side flexion to 10 
degrees, and limitation of bilateral rotation to 20 degrees 
due to pain.  In light of the foregoing and with 
consideration of the functional loss due to pain under 38 
C.F.R. § 4.40; functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45; and Deluca v. Brown, 8 Vet. App. 2002, 206 (1995), 
the Board has concluded that the veteran has severe 
limitation of motion as contemplated by a 40 percent 
disability evaluation under Diagnostic Code 5292.  As the 
veteran has a compression fracture of the lumbar spine with 
marked deformity an additional 10 percent is to be added to 
the evaluation based on limitation of motion.  Accordingly, a 
50 percent disability evaluation is warranted for the 
orthopedic manifestations of his connected-connected low back 
disability. 

With respect to his neurological manifestations, the Board 
notes that the veteran had radiation of pain into both lower 
extremities with the left being more severe than the right.  
Throughout the course of the appeal, the veteran has denied 
bladder and bowel incontinence.  In July 2003, he denied 
radiation into the lower extremities, numbness, and tingling.  
However, these symptoms were noted on examination in 
September 2003.  At that time, he denied flare-ups.  While he 
had decreased pinprick and light touch sensation in the L5-S1 
distribution with a loss of ankle reflexes, he was noted to 
have normal power, tone, and bulk in the iliopsoas, 
hamstrings, quadriceps, gluteal dorsiflexors, and plantar 
flexors.  Based on the foregoing, the Board finds that the 
neurological manifestations of the service-connected low back 
disability more closely approximate the mild incomplete 
paralysis of the sciatic nerve.  Accordingly a 10 percent 
disability rating is warranted for both the veteran's left 
and right sciatic nerve manifestations.  

Thus, combining the veteran's orthopedic manifestations (50 
percent) with his left sciatic nerve manifestations (10 
percent) and right sciatic nerve manifestations (10 percent) 
results in a 60 percent disability evaluation for 
intervertebral disc syndrome under the criteria in effect 
prior to and from September 23, 2002, to September 26, 2003.  
The Board notes that the evidence does not show that the 
veteran's required bedrest or was otherwise incapacitated due 
to his service-connected low back disability during the 
course of the appeal.  

With regard to the criteria in effect since September 26, 
2003, the Board notes that the evidence does not show 
unfavorable ankylosis of the entire spine.  Accordingly, a 
disability evaluation in excess of 60 percent is not 
warranted for the veteran's service-connected low back 
disability.  

The Board notes that the veteran's service-connected low back 
disability results in significant disability.  However, the 
Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  


Cervical Spine Disability

After reviewing the evidence, the Board finds that the 
veteran's service-connected cervical spine disability was 
shown to have resulted in symptoms analogous to moderate 
invertebral disc syndrome under the version of Diagnostic 
Code 5293 in effect prior to September 23, 2002.  Outpatient 
treatment records show that the veteran has continually 
reported pain in his neck with associated tingling in his 
upper extremities.  As noted during examination in June 1999, 
he had difficulty grasping and holding objects.  However, he 
was not shown to have paresthesias in his arms.  At the 
February 2003 orthopedic examination he reported severe neck 
pain that he rated as a 7 on a scale from 1 to 10.  He 
reported that his pain increased with increased exertion or 
movement to 9 or 10 on a scale from 1 to 10.  In light of the 
foregoing, the Board finds that the veteran's symptoms 
resulted in moderate intervertebral disc syndrome with 
recurrent attacks.  Accordingly, the criteria for a 20 
percent disability evaluation for his service-connected 
cervical spine disorder is warranted.  A rating in excess of 
20 percent is not warranted as the evidence set forth above 
does not show severe recurrent attacks of intervertebral disc 
syndrome with intermittent relief.  

With respect to the criteria in effect before and from 
September 23, 2002, to September 26, 2003, the Board notes 
that the objective clinical findings throughout the course of 
the appeal are consistent with severe limitation of motion of 
the cervical spine.  In this regard, the Board notes that the 
veteran had decreased lateral side bending in December 1999.  
Severe limitation of motion is also shown in subsequent 
examination reports.  In fact, a VA examiner opined that the 
veteran had "extreme limitation" of motion in his neck.  He 
was unable to extend beyond the neutral position in February 
2003 and had limitation of lateral side bending to 5 degrees 
and rotation to 10 degree due to pain.  Similarly, in July 
2003, he was noted to have limitation of flexion to 20 
degrees with limitation of extension to 10 degrees.  Of 
particular note, is the examiner's observation that the 
veteran held his neck in forward flexion.  In light of the 
foregoing, the Board finds that the veteran's limitation of 
motion of the cervical spine, with consideration of the 
functional loss due to pain under 38 C.F.R. § 4.40; 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45; and 
Deluca v. Brown, 8 Vet. App. 2002, 206 (1995), most closely 
approximates severe limitation of motion as contemplated by a 
30 percent disability evaluation under Diagnostic Code 5290.  
A rating in excess of 30 percent is not warranted based on 
limitation of motion as the evidence does not show 
unfavorable ankylosis of the cervical spine as contemplated 
by a 40 percent disability evaluation under Diagnostic Code 
5287.  Accordingly, a 30 percent disability evaluation is 
warranted for the orthopedic manifestations of his connected-
connected cervical spine disability throughout the course of 
this appeal. 

With respect to his neurological manifestations, the Board 
notes that the veteran had consistently complained of 
numbness in his upper extremities.  However, there were no 
objective findings of paresthesias.  Neurologic examination 
in December 2003 showed that the veteran's upper extremity 
strength and reflexes were normal.  Similarly, sensory to 
light touch was also normal.  In light of the lack of 
objective findings of incomplete paralysis as a result of the 
veteran's connected-connected cervical spine disability, the 
Board finds that that a compensable evaluation for 
neurological manifestations of the veteran's cervical spine 
disorder are not warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 to 8719. 

Thus, combining the veteran's orthopedic manifestations (30 
percent) with his neurological manifestations (0 percent) 
results in a 30 percent disability evaluation for 
intervertebral disc syndrome under the criteria in effect 
from September 23, 2002, to September 26, 2003. 

With regard to the criteria in effect since September 26, 
2003, the Board again notes that the veteran does not show 
unfavorable ankylosis of the cervical spine.  Accordingly, a 
disability evaluation in excess of 30 percent is not 
warranted for the veteran's connected-connected cervical 
spine disability.  

The Board notes that the veteran's service-connected cervical 
spine disability results in significant disability.  However, 
the Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 60 percent disability rating for the 
veteran's service-connected degenerative joint disease of the 
lumbar spine with old fracture and spinal stenosis is 
granted.  

Entitlement to a 30 percent disability rating for the 
veteran's service-connected degenerative joint disease of the 
cervical spine is granted.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



